UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7648


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ROBERT SMITH, a/k/a Boo Boo,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:03-cr-00369-CCB-4)


Submitted:    April 27, 2009                  Decided:   June 4, 2009


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Smith, Appellant Pro Se. Paul M. Tiao, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    Smith     appeals        the    district        court’s     order

denying   his    28    U.S.C.     § 3582(c)(2)         (2006)      motion.     We    have

reviewed the record and find no reversible error.                         Accordingly,

we deny Smith’s motion to compel the district court to produce

his    plea   agreement     and    transcript          of    his    arraignment,     deny

Smith’s motion to place his case in abeyance, and affirm for the

reasons stated by the district court.                       United States v. Smith,

No. 1:03-cr-00369-CCB-4 (D. Md. May 2, 2008).                         We dispense with

oral    argument      because     the    facts    and       legal     contentions    are

adequately      presented    in    the    materials          before    the   court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           2